Stephens, J.
1. Under the ruling in Bivins v. Tucker, 41 Ga. App. 771 (154 S. E. 820), the petition failed to set out a cause of action. The court erred in overruling- the general demurrer.
2. This being a suit by a vendee of land against, the vendor, to recover damages for an alleged deficiency in the land, upon the ground of fraud by the vendor in misrepresenting the size of the tract, and it appearing, from the uncontradicted evidence, that the land was sold by the tract, and that the plaintiff when he purchased the land was familiar with it, and that the defendant practiced no fraud or artifice to prevent an examination of the land by him, the evidence was insufficient to authorize the verdict for the plaintiff. Tallent v. Crim, 19 Ga. App. 16 (90 S. E. 742).
3. The overruling of the demurrer and of the motion for a new trial was erroneous.

Judgment reversed.

Jenkins, P. J., and Bell, J., concur.